DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,198,505 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Examiner acknowledges the office action sent on 9/17/2021 indicated claims 8, 9, 13, 15, 16, 17, 20 as allowable claims and the applicant partially incorporated claims 8 and 15 into independent claims 1 and 14, 19.  However, the office action sent on 9/17/2021 clearly indicated on the form 326 and in non-final office action that claims 1-20 are rejected under 101, 112th (b) and  in addition claims 1, 2, 6, 7, 10, 11, 12, 14, 18, 19 are also rejected under 103 rejection.  Therefore, all the claims have to overcome the 101, 112(b) and 103 rejections in order for allowance.  112(b) and 103 rejections are withdrawn based on the amendments filed on 11/16/2021, however, 101 rejections are maintained for claims 1-7, 9-14, 16-20 and in addition new claims 21, 22 are also rejected under 101.  Claims 8 and 15 were previously rejected under 101 abstract idea, specifically mathematical calculation.  Therefore, partially/fully incorporating claims 8 
Applicant has canceled claims 8 and 15 and added claims 21-22.

Double Patenting 
Applicant has filed Terminal Disclaimer on 11/16/2021 for US Patent No. 10,198,505 and double patent rejection of 10,198,505 has been withdrawn.

	For the double patenting rejection to US Patent No. 10,572,679 and Patent application No. 15/051,892 has been withdrawn based on the amendments filed on 11/16/2021.

101 Rejections
With respect to applicant’s argument that claims 1-7, 9-14, 16-22 are not directed to an abstract idea.  Examiner respectfully disagrees.  Independent claims 1, 14 and 19 recites, “calculate based on the measurements….”; “calculate f(e’)=v’….”; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical calculations under mathematical concepts but for the recitation of generic computer components. That is, other than reciting “a sensor”, “a computer”, “a non-transitory computer-readable medium” nothing in the claim element precludes the step from practically being performed by “mathematical concepts” specifically “mathematical calculation.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware sensor, computer and non-transitory computer-readable medium to take measurements, collect subset, and recommend, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	The dependent claims depends from the independent claims and they are likewise rejected.
	
112th (b) 
	112th (b) rejection has been withdrawn based on the amendments. 

103 Rejections
Prior arts rejections has been withdrawn based on the amendments.

In the interest of compact prosecution, Examiner suggests that applicant overcome the 112the rejection by amending the claims which needs to be supported by the specification or cite the paragraphs from the instant specification where the limitation is described.  Also, overcome the 101 by integrating the claims into a practical application.  Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant's convenience.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 8-14, 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to take measurements of affective response, collect subset of the measurements, calculating the measurements using a formula and recommend the response when reaching a threshold.
The independent claims 1, 14 and 19 recites limitations of “calculate based on the measurements in the subset and their associated values, parameters of a function f(e)=v that describes for an extent e to which the experience had been previously experienced, an expected affective response v to experiencing the experience again; 
This judicial exception is not integrated into a practical application. In particular, the claims 1, 14 and 19 recites the additional elements: “take measurements of affective response of users…, collect subset of measurements, receive an indication that a user…; recommend the experience to the certain user, responsive to v’ reaching a threshold”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 14 and 19 recites an abstract idea.


Claim 2 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 2 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment. The claim describes different types of experiences the user can have and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 3 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment. The claim describes what does subset comprises and functions describes and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 4 recites the same abstract idea of “mathematical concepts” 

Claim 5 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 5 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment. The claim describes what does experience comprises, subset comprises and function describes and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 6 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment. The claim describes measurement comprises subsets and different extents to experience again and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 7 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment. The claim describes when the measurement was taken and different extents of the experience and therefore, does not amount to significantly more than the abstract idea.



Claims 10 and 18 are dependent on claims 1 and 14 and includes all the limitation of claims 1 and 18. Therefore, claims 10 and 18 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment. The claim describes receiving information and selecting information which are extra solution activity and therefore, does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 11 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment. The claim describes software agent which is generic computer component and subsets of information and therefore, does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 12 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment. The claim 

Claims 13, 17 and 20 depended from the independent claims 1, 14 and 19, and therefore, includes all the limitation of claim 1, 14 and 19. Therefore, claims 13, 17 and 20 recites the same abstract idea of “mathematical concepts” specifically performing a mathematical calculations in a computer environment.
The claims 13, 17 and 20 recites, generating different profiles which is extra solution activity and calculating mathematical formula, therefore, does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 14 and includes all the limitation of claim 14. Therefore, claim 16 recites the same abstract idea of “mathematical concepts” specifically performing mathematical calculations in a computer environment.  Claim 16 recites assigning measurements which is extra solution activity and calculating scores which is mathematical concepts, therefore, does not amount to significantly more than the abstract idea.

Claim 21 is dependent on claim 19 and includes all the limitation of claim 19. Therefore, claim 21 recites the same abstract idea of “mathematical concepts” specifically performing a mathematical calculations. Claim 21 recites assigning measurements which is extra solution activity and calculating scores which is 

Claim 22 is dependent on claim 19 and includes all the limitation of claim 19. Therefore, claim 22 recites the same abstract idea of “mathematical concepts” specifically performing mathematical concepts in a computer environment.  Claim 19 describes receiving information and selecting information and therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-14, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“receive an indication that a certain user had already experienced the experience to an extent e’”; “calculate f(e')=v', whereby v' is an expected affective response to experiencing the experience again, after having already having experienced it to the extent e' ”.  These amendments are not supported by the instant specification. Instant specification paragraph [0056] describes calculating f(e1)=v1 and f(e2)=v2 but do not describe how calculate f(e')=v', whereby v' is calculated and extent e’. 
	The dependent claims 2-7, 9-13, 16-18, 20-22, depends respectively from claims 1, 14 and 19 and they are likewise rejected.

	Dependent claims 13, 17, 20 recites “f1 includes at least pairs of values f(e3)=v3 and f(e4)=v4, corresponding to  expected affective responses v3 and v4 to experiencing the experience again after having previously experiencing it to extents e3 and e4_ respectively, and f2 includes at least pairs of values f(e3)=v5 and f(e4)=v6, corresponding to expected affective responses vs and v6 to experiencing the experience again after having previously experiencing it to extents e3 and e4, respectively; and wherein e3#e4, v3#v4 _v5#v6, and v3#v5.”  These amendments are not supported by the instant specification.
Prior art Considerations

Claims 1-7, 9-14, 16-22 are currently subject to 112th and 101 
rejection but are otherwise allowable over the prior art.  The prior art of records fails to 
calculate, based on the measurements in the subset and their associated values, parameters of a function f(e)=v that describes for  an extent e to which the experience had been previously experienced, an expected affective response v to experiencing the experience again; wherein the function includes at least pairs of values f(e1)=v1 and f(e2)=v2 where e1#e2 and v1#v2;.”  The closet prior art Thierberger (US 2013/0103624) teaches users experiences in paragraphs [0010, 0056] and a threshold in [0215] and recommending a affective response in para. [0470]. Fallows (US 2014/0136432) teaches once the experience reaches a certain threshold, recommending the experience to a certain user in [0035]. Prior arts do not explicitly teach calculating measurements of the values using a specific formula and once the experience reaches a certain extent recommending the experience to a certain user.  Examiner notes that these remarks pertain to the very limitations subject to a 112th rejection so amendments to the claim may change their status in relation to the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                              /William B Partridge/Primary Examiner, Art Unit 2183